DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 5/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the listed provisional application number 62/566,100 does not match the listed title or date, and its subject matter does not appear to corresponding to the present application.  It has been placed in the application file, but this document referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third arm and fourth arms, corresponding third and fourth actuators, and the third and fourth manifolds of claims 10 and 12-15  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 10, paragraph 32  references Provisional Application No. 62/566,100 as filed September 8, 2017, with the title "HIGH PRECISION INSTRUMENT CONTROL MODE FOR ROBOTIC SURGICAL SYSTEMS."  However, Application No. 62/566,100 is titled “MULTI-ARMED POLYROTAXANE PLATFORM FOR PROTECTED NUCLEIC ACID DELIVERY.”  It is believed the listed provisional application number is listed in error.  Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “wherein the first manifold is in wireless or wireless communication with the second manifold.”  It is unclear what “in wireless or wireless communication means” and it believed --wired or wireless-- is intended.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject  matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claims 1 and 11, the language “to be back driven by movement” is indefinite.  It is not clear what is meant be “back driven” from the language or context of the claim.  In addition, the specification does not provide any meaningful example, description, or definition of this term such that one skilled in the art is appraised of the scope of the claim with regard to this limitation.
In re claim 7, the language “the pneumatic console” at lines 3-4 lacks antecedent basis.  The examiner suggests the language --the pneumatic console interconnect--. 
Claims 2-10 and 12-16 depend from a rejected base claim, and therefore these claims are also rejected for the reasons provided for the rejected base claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/012546 to Peine et al. (Peine) in view Publication  by Whitney et al. (“Whitney”).
In re claim 1, Peine discloses a dual user console for a robotic surgical system [Fig. 1 & Abstract], the dual user console comprising: a first user console [Fig. 1, #40a] including:  a first arm having a first joint [Fig. 1, 60a]; a first actuator disposed at the first joint [¶40 describes input devices actuatable device configured to translate physical movement from the clinician]; and a second user console [Fig. 1, #40b] including: a second arm having a second joint [Fig. 1, 60b]; a second actuator disposed at the second joint [¶40 describes input devices actuatable device configured to translate physical movement from the clinician] wherein movements of the first arm about the first joint are mirrored to movements of the second arm about the second joint [¶6 describes substantially simultaneously with the moving of the first input handle of the user console, providing an output causing the second input handle of the second console to move in substantially the same motion as the first input handle].
Peine lacks, but Whitney teaches a first actuator disposed at a first joint and including a first pneumatic cylinder and a first hydraulic cylinder, each of the first pneumatic and hydraulic cylinders configured to actuate the first arm about the first joint and to be back driven by movement of the first arm about the first joint [Figs. 3 and 4 show a rolling-diaphragm rotary actuator with hydraulic and pneumatic cylinders; Fig. 7 shows a first actuator is disposed in joint of a first arm configured to actuate arm shown below; Figs. 5B and 5C show configuration for pneumatic and hydraulic lines that is back driven between actuators];
[AltContent: arrow][AltContent: textbox (Pneumatic cylinder)][AltContent: arrow][AltContent: textbox (Hydraulic cylinder)][AltContent: textbox (Rotational Actuator)][AltContent: arrow]
    PNG
    media_image1.png
    198
    502
    media_image1.png
    Greyscale
 
[AltContent: textbox (2nd Manifold)][AltContent: arrow][AltContent: textbox (Connecting Lines from Manifolds)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Actuator/Joint
of 1st arm)][AltContent: arrow][AltContent: textbox (1st Manifold)][AltContent: textbox (Actuator/Joint
of 2nd arm)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    548
    982
    media_image2.png
    Greyscale

a first manifold coupled to the first pneumatic cylinder and the first hydraulic cylinder [Fig. 7B shows 1st manifold labeled above]; and a second arm having a second joint; a second actuator disposed at the second joint and including a second pneumatic cylinder and a second hydraulic cylinder, each of the second pneumatic and hydraulic cylinders configured to actuate the second arm about the second joint and to be back driven by movement of the second arm about the second joint [Figs. 3 and 4 show a rolling-diaphragm rotary actuator with hydraulic and pneumatic cylinders; Fig. 7 shows 2nd actuator is disposed in joint of a 2nd arm configured to actuate the 2nd arm shown above; Figs. 5B and 5C show configuration for pneumatic and hydraulic lines that is back driven between actuators (See also p. 695 3rd paragraph)]; and a second manifold coupled to the second pneumatic cylinder and the second hydraulic cylinder [Fig. 7B shows 2nd manifold labeled above], wherein the first manifold is in communication with the second manifold [Fig. 7 shows lines through the wall connecting the manifolds] such that movements of the first arm about the first joint are mirrored to movements of the second arm about the second joint and movements of the second arm about the second joint are mirrored to movements of the first arm about the first joint [Fig. 7 shows Master-slave robot with hybrid hydrostatic transmission of operator movement of arm replicated in robot arm.  Article describes allowing operator to replicate movement of arms of robot to pick up an object, thread a needle, and high five a human.  Because the actuators are connected in a closed system with direct connections of hydrostatic lines any movement of one actuator is mirrored by movement of the other connected actuator].
In re claim 2, Peine teaches a first user console, but lacks a first pneumatic line and a first hydraulic line, the first pneumatic line having a first end coupled to the first pneumatic cylinder and a second end, the first hydraulic line having a first end coupled to the first hydraulic cylinder and a second end.
Whitney teaches a first pneumatic line and a first hydraulic line, the first pneumatic line having a first end coupled to the first pneumatic cylinder and a second end, the first hydraulic line having a first end coupled to the first hydraulic cylinder and a second end [Figs. 4 (reproduced above) and 5b and 5c].
With regard to claims 1 and 2, Peine and Whitney are both considered to be analogous to the claimed invention because they are in the same field of master/slave robotic controls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual console Peine and include the hydrostatic actuation system with combined hydraulic and pneumatic actuators, as taught by Whitney, as Whitney explicitly suggests application of the system in robotic surgical manipulation in addition to the stated benefits of providing direct transmission of haptic force information to the operator that is highly desirable for delicate tasks requiring high precision in both force and positional accuracy, see, e.g., p. 693, section III second paragraph. Whitney also teaches the relative ease in routing flexible hydraulic lines and that hydrostatic transmissions are particularly suited to serial robot arms with many degrees-of-freedom, such as those found in operator consoles of the type described by Peine.
In re claim 3, Peine in view of Whitney teach a manifold but lack specific placement of the manifold on the arm.  Applicant’s specification does not provide any criticality with regard to the placement of the manifolds and rearrangement of location of parts is considered to be within the routine and ordinary skill of the art absent any unexpected results.   Therefore, it would have been an obvious choice of design to modify the placement of the manifold of Peine in view of Whitney to the arm from the console, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
In re claim 4, Peine in view of Whitney teach a single manifold but lack the first manifold includes a first console manifold and a first arm manifold.  However,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include two separate manifolds, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re claim 5, Peine in view of Whitney teach first and second manifolds, but lack specific placement of the manifold on the arm.  Applicant’s specification does not provide any criticality with regard to the placement of the manifolds and rearrangement of location of parts is considered to be within the routine and ordinary skill of the art absent any unexpected results.   Therefore, it would have been an obvious choice of design to modify the placement of the manifold of Peine in view of Whitney to the arm from the console, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
In re claim 6, Peine lacks but Whitney discloses, further comprising a pneumatic manifold interconnect extending between the first console manifold and the first arm manifold [Pneumatic line extending between manifolds and through wall], and a hydraulic manifold interconnect extending between the first console manifold and the first arm manifold [Hydraulic pipes extending between manifolds and through wall].  
Peine and Whitney are both considered to be analogous to the claimed invention because they are in the same field of master/slave robotic controls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual console Peine and include the hydrostatic actuation system with connections, as taught by Whitney, as Whitney explicitly suggests application of the system in robotic surgical manipulation in addition to the stated benefits of providing direct transmission of haptic force information to the operator that is highly desirable for delicate tasks requiring high precision in both force and positional accuracy, see, e.g., p. 693, section III second paragraph. Whitney also teaches the relative ease in routing flexible hydraulic lines and that hydrostatic transmissions are particularly suited to serial robot arms with many degrees-of-freedom such as those found in operator consoles of the type described by Peine.
In re claim 7, Peine lacks but Whitney discloses, further comprising a pneumatic manifold interconnect extending between the first console manifold and the first arm manifold [Pneumatic line extending between manifolds and through wall], and a hydraulic manifold interconnect extending between the first console manifold and the first arm manifold [Hydraulic pipes extending between manifolds and through wall] the pneumatic console pneumatically coupling the first and second manifolds, the hydraulic console interconnect hydraulically coupling the first and second manifolds [Fig. 7 shows the consoles and their manifolds pneumatically and hydraulically connected].  
Peine and Whitney are both considered to be analogous to the claimed invention because they are in the same field of master/slave robotic controls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual console Peine and include the hydrostatic actuation system with connections, as taught by Whitney, as Whitney explicitly suggests application of the system in robotic surgical manipulation in addition to the stated benefits of providing direct transmission of haptic force information to the operator that is highly desirable for delicate tasks requiring high precision in both force and positional accuracy, see, e.g., p. 693, section III second paragraph. Whitney also teaches the relative ease in routing flexible hydraulic lines and that hydrostatic transmissions are particularly suited to serial robot arms with many degrees-of-freedom such as those found in operator consoles of the type described by Peine.
In re claim 10, Peine in view of Whitney teach consoles with first and second arms connected via manifolds; however, they lack the first user console includes a third arm having a third joint and a third actuator disposed at the third joint, wherein the second user console includes a fourth arm having a fourth joint and a fourth actuator disposed at the fourth joint, wherein the third actuator is coupled to the first manifold and the fourth actuator is coupled to the second manifold, and wherein the first manifold is in communication with the second manifold such that movements of the third arm about the third joint are mirrored to movements of the fourth arm about the fourth joint and movements of the fourth arm about the fourth joint are mirrored to movements of the third arm about the third joint.
Applicant’s specification does not provide any new or unexpected results are provided by including additional arms with joints and actuators.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add additional arms having the same configuration as the disclosed first and second arms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs.  The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+).  Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
In re claim 11, Peine discloses a robotic surgical system [Fig. 1 & Abstract] comprising: a processing unit [Fig. 1 #30, Fig. 4 #222]; a surgical robot [Fig. 1 #10] having a first robot arm [Fig. 1 #12]; and a dual user console [Fig. 1 40a and 40b] including: a first user console in communication with the processing unit and configured to transmit input signals to the processing unit [¶6 processor of controller receives an input from the first console via the first input handle to cause the robotic arm to move], the processing unit configured to transmit control signals to the surgical robot in response to the input signals such that the surgical robot manipulates the first robot arm in response to the control signals [¶6 processor in response to receiving the input from the first input handle, moves the robotic arm], the first user console including: a first user console [Fig. 1, #40a] including: a first arm having a first joint [Fig. 1, 60a]; a first actuator disposed at the first joint [¶40 describes input devices actuatable device configured to translate physical movement from the clinician]; and a second user console [Fig. 1, #40b] including: a second arm having a second joint [Fig. 1, 60b]; a second actuator disposed at the second joint [¶40 describes input devices actuatable device configured to translate physical movement from the clinician] wherein movements of the first arm about the first joint are mirrored to movements of the second arm about the second joint [¶6 describes substantially simultaneously with the moving of the first input handle of the user console, providing an output causing the second input handle of the second console to move in substantially the same motion as the first input handle].
Peine lacks, but Whitney teaches a first actuator disposed at a first joint and including a first pneumatic cylinder and a first hydraulic cylinder, each of the first pneumatic and hydraulic cylinders configured to actuate the first arm about the first joint and to be back driven by movement of the first arm about the first joint [Figs. 3 and 4 show a rolling-diaphragm rotary actuator with hydraulic and pneumatic cylinders; Fig. 7 shows a first actuator is disposed in joint of a first arm configured to actuate arm shown below; Figs. 5B and 5C show configuration for pneumatic and hydraulic lines that is back driven between actuators]; a first manifold coupled to the first pneumatic cylinder and the first hydraulic cylinder [Fig. 7B shows 1st manifold labeled above]; and a second arm having a second joint; a second actuator disposed at the second joint and including a second pneumatic cylinder and a second hydraulic cylinder, each of the second pneumatic and hydraulic cylinders configured to actuate the second arm about the second joint and to be back driven by movement of the second arm about the second joint [Figs. 3 and 4 show a rolling-diaphragm rotary actuator with hydraulic and pneumatic cylinders; Fig. 7 shows 2nd actuator is disposed in joint of a 2nd arm configured to actuate the 2nd arm shown above; Figs. 5B and 5C show configuration for pneumatic and hydraulic lines that is back driven between actuators (See also p. 695 3rd paragraph)]; and a second manifold coupled to the second pneumatic cylinder and the second hydraulic cylinder [Fig. 7B shows 2nd manifold labeled above], wherein the first manifold is in communication with the second manifold [Fig. 7 shows lines through the wall connecting arms] such that movements of the first arm about the first joint are mirrored to movements of the second arm about the second joint and movements of the second arm about the second joint are mirrored to movements of the first arm about the first joint [Fig. 7 shows Master-slave robot with hybrid hydrostatic transmission of operator movement of arm replicated in robot arm.  Article describes allowing operator to replicate movement of arms of robot to pick up an object, thread a needle, and high five a human.  Because the actuators are connected in a closed system with direct connections of hydrostatic lines any movement of one actuator is mirrored by movement of the other connected actuator].
Peine and Whitney are both considered to be analogous to the claimed invention because they are in the same field of master/slave robotic controls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual console Peine and include the hydrostatic actuation system, as taught by Whitney, as Whitney explicitly suggests application of the system in robotic surgical manipulation in addition to the stated benefits of providing direct transmission of haptic force information to the operator that is highly desirable for delicate tasks requiring high precision in both force and positional accuracy, see, e.g., p. 693, section III second paragraph. Whitney also teaches the relative ease in routing flexible hydraulic lines and that hydrostatic transmissions are particularly suited to serial robot arms with many degrees-of-freedom such as those found in operator consoles of the type described by Peine.
In re claim 12,  Peine in view of Whitney teach first and second arms with actuators, but lack the claimed third and fourth arms with actuators.   However, Applicant’s specification does not provide any new or unexpected results are provided by duplicating the disclosed first and second arms and actuators.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add additional arms having the same configuration as the first and second arms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
In re claim 13, Peine in view of Whitney teach the first and second actuators are coupled to the first and second manifolds, but lack the third and fourth actuators coupled to the first and second manifolds.  However, Applicant’s specification does not provide any new or unexpected results are provided by including the additional arms and actuators connected to the corresponding manifolds.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add additional connections having the same configuration as the first and second arms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)
In re claim 14, Peine in view of Whitney teach first and second manifolds, but lack placement of manifolds on the arms.  Applicant’s specification does not provide any criticality with regard to the placement of the manifolds and rearrangement of location of parts is considered to be within the routine and ordinary skill of the art absent any unexpected results.   Therefore, it would have been an obvious choice of design to modify the placement of the manifold of Peine in view of Whitney to the arms, In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)
In re claim 15, Peine lacks but Whiney teaches wherein the first user console includes a first console manifold in direct communication the first and third manifolds and the second user console includes a second console manifold in direct communication with the second and fourth manifolds, the first and second console manifolds in direct communication with one another such that the first and second manifolds and third and fourth manifolds are in communication with one another [See Fig. 5b and 5C, and Fig. 7 showing connecting lines through wall from manifolds of first console to second console].
In re claim 16, Peine lacks but Whitney teaches, wherein the dual user console include pneumatic and hydraulic console interconnects, the pneumatic console interconnect including a first discreet pneumatic channel configured to couple the first and second actuators and a second discreet pneumatic channel configured to couple the third and fourth actuators, the hydraulic console interconnect including a first discreet hydraulic channel configured to couple the first and second actuators and a second discreet hydraulic channel configured to couple the third and fourth actuators [See Fig. 5b and 5C, and Fig. 7 showing connecting lines through wall from manifolds of first console to second console].
In re claim 17, Peine teaches a method of controlling a surgical robot or a surgical simulator [Figs. 1, Fig. 5, and Fig 6, & Abstract], the method comprising manipulating a first arm of a first user console about a first joint such that console transmits signals to a second console to actuate the second arm to mirror the manipulation of the first arm [Fig. 6, ¶6].  
Peine lacks but Whitney teaches manipulating a first arm of a first user console about a first joint such that a first actuator associated with the first joint transmits first pneumatic and hydraulic signals to a second actuator associated with a second joint of a second arm of a second user console to actuate the second arm to mirror the manipulation of the first arm [Figs. 3 and 4 show a rolling-diaphragm rotary actuator with hydraulic and pneumatic cylinders; Fig. 7 shows a first actuator is disposed in joint of a first arm configured to actuate arm shown below; Figs. 5B and 5C show configuration for pneumatic and hydraulic lines connected between actuators that is back driven such that movement of one actuator causes reciprocal movement in the corresponding or linked actuator]; and manipulating the second arm of the second user console about the second joint such that the second actuator transmits second pneumatic and hydraulic signals to the first actuator associated with the first joint to actuate the first arm to mirror the manipulation of the second arm [Figs. 3 and 4 show a rolling-diaphragm rotary actuator with hydraulic and pneumatic cylinders; Fig. 7 shows a first actuator is disposed in joint of a first arm configured to actuate arm shown below; Figs. 5B and 5C show configuration for pneumatic and hydraulic lines connected between actuators that is back driven such that movement of one actuator causes reciprocal movement in the corresponding or linked actuator].
Peine and Whitney are both considered to be analogous to the claimed invention because they are in the same field of master/slave robotic controls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual console Peine and include the hydrostatic actuation system, as taught by Whitney, as Whitney explicitly suggests application of the system in robotic surgical manipulation in addition to the stated benefits of providing direct transmission of haptic force information to the operator that is highly desirable for delicate tasks requiring high precision in both force and positional accuracy, see, e.g., p. 693, section III second paragraph. Whitney also teaches the relative ease in routing flexible hydraulic lines and that hydrostatic transmissions are particularly suited to serial robot arms with many degrees-of-freedom such as those found in operator consoles of the type described by Peine.
In re claim 18, Peine lacks, but Whitney teaches manipulating the first arm includes transmitting the first pneumatic and hydraulic signals to a first manifold of the first user console which transmits the first pneumatic and hydraulic signals to a second manifold of the second user interface [Figs. 5C shows connection between first and second actuators with pneumatic connection and hydraulic connections.  Movement of the rotary gears correspond to the movement in the cylinders causes movement of the fluid/gas in the corresponding lines which are the pneumatic and hydraulic signals].
Peine and Whitney are both considered to be analogous to the claimed invention because they are in the same field of master/slave robotic controls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual console Peine and include the hydrostatic actuation system, as taught by Whitney, as Whitney explicitly suggests application of the system in robotic surgical manipulation in addition to the stated benefits of providing direct transmission of haptic force information to the operator that is highly desirable for delicate tasks requiring high precision in both force and positional accuracy, see, e.g., p. 693, section III second paragraph. Whitney also teaches the relative ease in routing flexible hydraulic lines and that hydrostatic transmissions are particularly suited to serial robot arms with many degrees-of-freedom such as those found in operator consoles of the type described by Peine.

Claims 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peine in view Whitney further in view of Publication EX600 Wireless Solenoid Valve Manifold Featured in Hydraulics and Pneumatics Magazine (“EX600”).
In re claim 8, Peine in view of Whitney teach the first manifold in communication with the second manifold, the first manifold configured to transmit positions of the first pneumatic and first hydraulic cylinders to the second manifold such that the second manifold actuates the second pneumatic and second hydraulic cylinders to mirror the positions of first pneumatic and hydraulic cylinders  [Figs. 5C shows connection between first and second actuators with pneumatic connection and hydraulic connections.  Movement of the rotary gears correspond to the movement in the cylinders which causes movement of the fluid/gas in the corresponding lines which are the pneumatic and hydraulic signals].
Peine in first of Whitney teach the first manifold transmitting the first pneumatic and hydraulic signals to the second manifold; however, they lack wired or wirelessly transmitting the first pneumatic and hydraulic signals.
However, EX600-W teaches a wireless manifold for wireless transmitting signals [Second paragraph describes a PC and PLC communicate with a base unit to transmit data via a wireless network to remote valve manifold units that control air pressure to actuators or pilot valves].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peine in view of Whitney to replace the manual connection of the first and second manifold with a wireless manifold for wireless communication, as taught by EX600, as this provides flexibility for positioning of the consoles by removing a direct connection of lines, in addition to the disclosed benefits for robot arm and end effector applications of eliminating communication cables to prevent them from being subjected to repeated exposure to roll, bending, torsional, and variable flexing in or outside the robot’s arm, extending the robot’s maintenance period to enhance machine performance and component longevity, see section “Benefits for robot arm and end effector applications.”
In re claim 9, Peine lacks, however Whitney discloses the second manifold is configured to communicate the positions of second pneumatic and hydraulic cylinders to the first manifold such that the first manifold actuates the first pneumatic and hydraulic cylinders to mirror the positions of the second pneumatic and hydraulic cylinders [Figs. 5C shows connection between first and second actuators with pneumatic connection and hydraulic connections.  The pneumatic and hydraulic lines connected between actuators that is back driven such that movement of the position of the pistons of one actuator causes reciprocal movement in the position of the cylinders of the corresponding or linked actuator.  Fig. 7 shows the second actuator connected to the second manifold configured to provide the fluid corresponding to the movement to  the first manifold to provide the fluid to move position of the pistons in the first actuator].  
In re claim 19, Peine in first of Whitney teach the first manifold transmitting the first pneumatic and hydraulic signals to the second manifold; however, they lack wired or wirelessly transmitting the first pneumatic and hydraulic signals.
EX600-W teaches a wireless manifold for wireless transmitting signals [Second paragraph describes a PC and PLC communicate with a base unit to transmit data via a wireless network to remote valve manifold units that control air pressure to actuators or pilot valves].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Peine in view of Whitney to replace the manual connection of the first and second manifold with a wireless manifold, as taught by EX600, , as this provides flexibility for positioning of the consoles by removing a direct connection of lines in addition to the disclosed Benefits for robot arm and end effector applications: Eliminating communication cables will prevent them from being subjected to repeated exposure to roll, bending, torsional, and variable flexing in or outside the robot’s arm, extending the robot’s maintenance period to enhance machine performance and component longevity, see section “Benefits for robot arm and end effector applications.”

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Peine in view Whitney further in view of US Publication No.  2011001564 to Anvari et al. (“Anvari”).
In re claim 20, Peine in view of Whitney lacks teach a processing unit of the surgical robot or the surgical simulator transmits control signals to the first manifold, the first manifold transmitting pneumatic and hydraulic signals to the first actuator in response to the control signals such that the first actuator actuates the first arm about the first joint; however, Peine and Whitney lack selecting a preprogramed surgical technique.  
Teaches selecting a preprogramed surgical technique in a robotic surgical system for controlling the robot to perform the pre-programmed surgical task [¶59 or robot 22 operation under control of the controller to perform automated surgical tasks in a pre-programmed manner].
Peine and Anvari are both considered to be analogous to the claimed invention because they are in the same field of master/slave robotic controls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the dual console Peine and include the preprogrammed surgical control, as taught by Anvari, to provide a number of redundant functions to enhance safety during surgery, see ¶59-75.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NPL article “A Testbed for Haptic and Magnetic Resonance Imaging-Guided Percutaneous Needle Biopsy” provide a robotic surgical system with low-friction hydrostatic transmission based on antagonistic pairs of rolling diaphragms actuators provided in the control and robotic arms. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        
  /MALINA D. BLAISE/  Primary Examiner, Art Unit 3715